Citation Nr: 0115729	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  00-25 016	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for residuals of a fractured right tibia and fibula.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1974 to May 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 RO decision, which denied the 
veteran's claim of entitlement to a rating in excess of 10 
percent for residuals of a fractured right tibia and fibula.  
He has appealed this issue to the Board.  As such, the issue 
remains in appellate status.


REMAND

The Board observes that recently enacted legislation has 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent to his or her claim and expanded the duty to 
notify the veteran and his or her representative, if any, 
concerning the aspects of claim development.  See Veterans 
Claims Assistance Act of 2000, Pub.L.No. 106-475, 114 Stat. 
2096 (2000) (hereinafter, "VCAA"); Veterans Benefits and 
Health Care Improvement Act of 2000, Pub.L.No. 106-419, § 104 
(2000).

In assisting the veteran to develop his claim for entitlement 
to a rating in excess of 10 percent for residuals of a 
fractured right tibia and fibula, VA must make reasonable 
efforts to obtain any outstanding medical records, which have 
been identified by the veteran.  Although a rating specialist 
is directed to review the recorded history of a disability in 
order to make a more accurate evaluation, see 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 
Vet.App. 55 (1994).  Therefore, it is of particular 
importance to the veteran to have his most current medical 
findings associated with his claims file.  In a VA Form 9, 
dated in November 2000, the veteran indicated that he had 
received treatment for his service-connected right leg 
disability, for over a year, at a VA Outpatient Clinic in 
Rome, New York.  Also, in March 2001, the veteran notified VA 
that he has been treated on a regular basis at the VA 
Hospital, Orthopedic Clinic, located in Syracuse, New York.  
Currently, a review of the claims file does not indicate that 
an attempt has been made to obtain records from the 
aforementioned facilities.  Since the identified VA 
facilities are within the Secretary's control and such 
medical records could reasonably be expected to be part of 
the record before the Board, they are deemed to be 
constructively part of the record on appeal and must be 
obtained.  Dunn v. West, 11 Vet. App. 462, 466 (1998); Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  As additional action 
by the RO may be fruitful in either obtaining such records, 
or documented information that the medical records cannot be 
obtained, the Board determines that further development in 
this regard is therefore warranted.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the Board 
concludes that it is necessary to return the case to the RO 
for further development of the record.  Accordingly, the case 
is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims folder all pertinent 
outstanding post-service records of 
the veteran's treatment for his right 
leg disability from any other facility 
or source identified by the veteran.  
This should specifically include any 
records of the veteran's outpatient 
treatment at the Syracuse, New York, 
VA Medical Center, Orthopedic Clinic, 
and the Rome, New York, VA Outpatient 
Clinic.  The aid of the veteran in 
securing these records, to include 
providing the necessary 
authorization(s) and the approximate 
dates of treatment, should be 
enlisted, as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact 
should be clearly documented in the 
claims file, and the veteran should be 
informed in writing.

2.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The 
Court has stated that compliance by 
the Board or the RO is neither 
optional nor discretionary.  Where the 
remand orders of the Board or the 
Court are not complied with, the Board 
errs as a matter of law when it fails 
to ensure compliance.  Stegall v. 
West, 11 Vet.App. 268, 271 (1998).

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub.L.No. 106-475 is completed.  
In particular, the RO should ensure 
that the new notification requirements 
and development procedures contained 
in sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are 
fully complied with and satisfied.

4.  Following the completion of the 
foregoing, the RO should then 
readjudicate the veteran's claim for 
an increased rating for residuals of a 
fractured right tibia and fibula.  The 
entire claims file must be reviewed 
prior to any adjudicatory action.  If 
the determination remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case (SSOC) and an 
opportunity to respond thereto.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder shall 
be returned to the Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




